Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 7, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her job as a sales clerk at a retail store to move to Connecticut where she found lower-cost housing. After a hearing, the Board denied her application for unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. Claimant appeals, arguing, inter alia, that she left her job out of financial necessity and due to her and her husband’s health. Although claimant testified that she could not afford a $50 per month increase in rent imposed in February 1992, she stated that she quit her job in March 1992 but did not move to Connecticut until May 1992. In addition, she admitted that there was a surplus of funds left over after deducting her monthly expenses, including the increase in rent, from her and her husband’s monthly earnings. Moreover, claimant failed to provide a detailed account of her efforts to find suitable, alternative living arrangements near her place of employment. In view of the foregoing, substantial evidence supports the Board’s finding that claimant left her job for personal and noncompelling reasons. We have considered claimant’s remaining contentions and find them to be without merit.
*789Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.